Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 11, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markiewicz (US 2013/0033525).

As to claims 1, 11, 16, Markiewicz (Figs. 1, 4, 5, 7, 15, 16) teaches an information processing apparatus comprising: 
a processor programmed to 
receive a first user instruction (the downward movement of the user’s finger upon contacting the touchscreen) to shift a display position of the entirety of a currently displayed image (e.g. shifting the position of the image shown in element 1500 of Fig. 15); 
receive a second user instruction (the user’s finger lifting off of the touchscreen); and
in response to receiving the first user instruction together with the second user instruction (detecting the user’s finger moving down on the touchscreen and then lifting off),
cause the currently displayed image to be moved in a direction indicated in the first user instruction (e.g. moving downward) [0095] and to continue to be displayed, without changing a zoom level of the currently displayed image (The image stays the same zoom level), when a distance by which the currently displayed image is shifted in the direction indicated in the first user instruction does not exceed a threshold (Threshold at which the entire check mark 1502 is visible in 1502) [0095], and 
cause the currently displayed image to switch to another image when the distance is greater than or equal to the threshold (When the image is moved down a sufficient distance, the image is replaced with another image with overlaying indicia 1504) [0097], the first user instruction being a single input (A single input gesture).

As to claim 2, Markiewicz teaches wherein the first user instruction indicates cyclic shifting the currently displayed image regardless of the direction of the cyclic shifting (E.g. the user can continue to move the images in the permissible directions and perform a variety of actions) [0033, 0049].

As to claim 3, Markiewicz teaches wherein the first user instruction indicates cyclic shifting of the currently displayed image if the direction of the cyclic shifting is a predetermined direction (As shown in Fig. 7, the user can repeatedly move the selected image to the left to cyclically swap it with the image to the left of it).

As to claim 4, Markiewicz teaches wherein the content the other image displayed after the currently displayed image has been switched differs according to the direction indicated in the user instruction (E.g. the image that replaces image 712 depends on the direction in which the first user moves the image 712. If the user moves 712 to the left, 710 will replace it. If the user moves 712 to the right, 714 will replace it).

As to claim 5, Markiewicz teaches wherein, in response to a predetermined specific operation (E.g. a tap input operation), the processor switches the currently displayed image to another image even if the distance does not exceed the threshold (A tap input can be utilized to open an application and replace the entire screen) [0002].

As to claim 6, Markiewicz teaches wherein the predetermined specific operation is an operation for selecting an image to be displayed (Selects which image is displayed through opening an application using a tap input) [0002].

As to claim 7, Markiewicz teaches wherein, for each direction in which the currently displayed image is shifted, a distance from one end portion to the other end portion of a display surface is determined as the threshold (Depending on the size of the images, the threshold can be determined to be the entirety of the display. For example, if the image shown in Fig. 15 is sufficiently large such that moving the image down would reach the bottom edge of the display, the threshold would be established as such).

As to claim 15, Markiewicz teaches wherein the display surface is formed as an aerial image (Fig. 7 shows the entire display formed as an aerial image with respect to the other images in the sequence).

As to claims 17-19, Markiewicz teaches wherein the threshold differs based on the direction indicated in the first user instruction (Among many different thresholds, directionality thresholds can be utilized) [0071].

As to claim 20, Markiewicz teaches wherein the single input includes only a single contact point detected on a touchscreen (Only a single finger is required, as shown in Fig. 7).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 12-14 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Markiewicz (US 2013/0033525) in view of Kim (US 2011/0187681).

As to claims 8, 12, 13, Markiewicz teaches the limitations of claim 1 above.
However, Markiewicz does not teach wherein, if a display surface is formed substantially in a ring-like shape, a distance around the display surface is determined as the threshold. 
On the other hand, Kim (Fig. 2) teaches wherein, if a display surface is formed substantially in a ring-like shape (110), a distance around the display surface is determined as the threshold (The scrolling performed through the GUI of Markiewicz on a curved display would follow the same GUI interactions),
such that the display surface is curved when viewed along a direction perpendicular to the display surface (curved as shown in Fig. 2).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the flexible display of Kim with the GUI of Markiewicz because the combination would allow for increased user configurability of the display device.

As to claim 14, Markiewicz teaches the limitations of claim 1 above.
However, Markiewicz does not teach wherein the display is worn by a user for use.
On the other hand, Kim teaches wherein the display is worn by a user for use (It is understood that a flexible display can be worn by a user).

Claim(s) 9 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Markiewicz (US 2013/0033525) in view of Wang (US 7,747,289).

As to claim 9, Markiewicz teaches the elements of claim 1 above.
However, Markiewicz does not teach transition effects for display elements.
On the other hand, Wang (Fig. 5) teaches wherein the processor switches the currently displayed image such that the currently displayed image gradually becomes paler and the other image to be switched from the currently displayed image gradually becomes darker (Fig. 5 shows an initial image that is slowly faded out and replaced with a gradually darkening second image).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the image transition effect of Wang with the display of Markiewicz because the combination would add a dynamic visual effect to the user’s input, increasing the user’s engagement with the device.

Claim(s) 10 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Markiewicz (US 2013/0033525) in view of Hashimoto (US 7,600,192).

As to claim 10, Markiewicz teaches the elements of claim 1 above.
However, Markiewicz does not teach a layered display arrangement.
On the other hand, Hashimoto (Fig. 9) teaches an optical plate (Display) that forms a plurality of aerial images such that the aerial images are arranged in a first direction relative to each other (E.g. Fig. 9A shows the central image as closer to the user and the image to the left of it as further away), wherein
the currently displayed image is displayed on a first one of the aerial images closest to a user (E.g. the central image), and
when the image selection is switched, the currently displayed image is shifted to another one of the aerial images positioned farther from the user such that the currently displayed first one of the aerial images displays the other image (Based on an input from the user, the central image is moved to the back and the image to the left is brought closer to the user) [Col. 14, Lines 46-59].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the enlarged focused image based on user selection of Hashimoto with the GUI of Markiewicz because the combination would allow for the user to more easily determine which object is currently selected and also observe the transition to another object, increasing usability of the device.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection based on the reference Markiewicz. 
Specifically, the claimed first and second instructions read on the finger drag and liftoff shown in Fig. 15 of Markiewicz. During the interview on March 23, 2022, the Examiner suggested claiming the second contact point, depicted as element 12 in Fig. 9 of the present application, to potentially overcome the current rejection. However, the claimed two user instructions differ from the suggested second contact point, as the user instructions can be performed together using the same contact point. Examiner recommends claiming the contact point, as discussed in the interview.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691